Citation Nr: 0820559	
Decision Date: 06/23/08    Archive Date: 06/30/08	

DOCKET NO.  00-08 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for loss of the 
veteran's teeth other than the already service-connected loss 
of teeth numbers 3-10.   

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to an increased (compensable) disability 
rating for residuals of a gunshot wound to the mouth. 

4.  Entitlement to an increased (compensable) disability 
rating for loss of teeth numbers 3-10. 

5.  Entitlement to an effective date earlier than August 24, 
1999, for the award of service connection for complete loss 
of sense of smell.  




REPRESENTATION

Appellant represented by:	James C. McKay, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1940 to May 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Albuquerque, New Mexico.  

By decision dated in February 2002, the Board determined that 
entitlement to a compensable disability rating for residuals 
of a gunshot wound to the mouth, entitlement to a compensable 
disability rating for loss of teeth number 3-10, and 
entitlement to an effective date earlier than August 24, 
1999, for the award of service connection for complete loss 
of sense of smell was denied.  The veteran appealed the 
denial decision to the United States Court of Appeals for 
Veterans Claims (Court).  Pursuant to a Joint Motion for 
Remand and To Stay Proceedings in December 2002, an order 
that month granted the motion and vacated the Board decision.  
The matter was then remanded to the Board for readjudication.  
In October 2003 the Board remanded the case for further 
development.  While the case was being developed, additional 
issues were added, those being the veteran's entitlement to 
service connection for tinnitus and loss of the remainder of 
his teeth apart from numbers 3 through 10.

The Board notes that by rating decision dated in November 
2007, entitlement to an earlier effective date for scarring 
of the right temporal area was granted based on clear and 
unmistakable error.  A 10 percent rating was assigned, 
effective June 1, 1945.  Additionally, service connection for 
temporomandibular joint derangement with facial muscle damage 
over the right temporal bone was granted.  A 10 percent 
rating was assigned, effective May 9, 2006.  In addition to 
the scarring and the temporomandibular joint derangement, 
service connection is also in effect for complete loss of 
sense of smell, rated as 10 percent disabling, residuals of a 
gunshot wound to the mouth, rated as noncompensably 
disabling, loss of teeth numbers 3 through 10, rated as 
noncompensably disabling, and bilateral hearing loss, rated 
as noncompensably disabling.  A combined disability rating of 
30 percent has been in effect since May 9, 2006.  

For reasons which will be set forth in a Remand at the end of 
the decision below, the issues of the veteran's entitlement 
to service connection for tinnitus and his entitlement to a 
compensable disability rating for gunshot wound residuals of 
the mouth are being REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran if further action is required.  

In accordance with the provisions of 38 U.S.C.A. § 7107 and 
38 C.F.R. § 20.900(c) (2007), this case has been advanced on 
the Board's docket for good cause shown.  


FINDINGS OF FACT

1.  The veteran is edentulous.  The loss of the remainder of 
his teeth in addition to the service-connected loss of teeth 
number 3 through 10 is reasonably attributable to his active 
service.  

2.  At the time of recent examination by VA, it was indicated 
that the loss of the veteran's masticatory service could be 
restored by suitable prosthesis.  

3.  By decision review officer decision in April 2001, 
service connection for complete loss of sense of smell was 
granted.  A disability rating of 10 percent was assigned, 
effective August 24, 1999, the date of receipt of the 
veteran's claim for disability benefits.  

4.  The record shows no informal claim or attempt to file a 
claim for complete loss of sense of smell prior to August 24, 
1999.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for loss of teeth 
other than numbers 3 through 10 are reasonably met.  
38 U.S.C.A. §§ 1110, 1154, 5102, 5103, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).  

2.  The criteria for a compensable rating for service-
connected loss of teeth numbers 3 through 10 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.150, Diagnostic Code 9913 (2007).  

3.  The criteria for an effective date prior to August 24, 
1999, for the grant of service connection for complete loss 
of sense of smell have not been met.  38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.155, 3.157, 3.159, 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duties to notify and assist claimants 
in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159(b)(1).  

A review of the record reveals essential compliance with the 
mandates of the VCAA.  The case has been in appellate status 
for several years already and the veteran and his 
representative have made the VA aware of various pertinent 
medical records.  The case was specifically remanded by the 
Board in October 2003 in order that VA should take 
appropriate steps to comply with the requirements of the 
VCAA.  In an August 2007 statement the veteran indicated he 
had no other information or evidence to give VA to 
substantiate his claims.  

With regard to the increased rating claim for the missing 
teeth number 3 through 10, § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening of 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The veteran 
was provided with the criteria with regard to increased 
ratings for missing teeth in the January 2000 statement of 
the case.  He has not been provided with examples of the 
types of medical and lay evidence he could submit that would 
be relevant to establishing entitlement to increased rating 
claims, but throughout the course of the appeal he and his 
representative have demonstrated knowledge of the criteria 
required for a higher disability rating.  The Board notes 
that in Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), 
the United States Court of Appeals for the Federal Circuit 
held that any error by VA in providing notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
notice elements the burden then shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  The 
Court indicated that VA would have to show the purpose of the 
notice was not frustrated, such as by demonstrating (1) that 
any defect was cured by acknowledge on the part of the 
claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been afforded as a matter or law.  
Sanders, 487 F.3d 888.  In this case, the Board finds that 
the notice errors did not affect the essential fairness of 
the adjudication because the veteran and his representative 
have demonstrated in their communications and testimony 
awareness of what is needed to warrant a compensable 
disability rating for the missing teeth.  

Service Connection for Loss of Teeth other than Number 3 
through 10

Service connection may be granted for disability resulting 
from personal injury suffered by disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered by disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303.  

Service connection basically means that the facts, shown by 
the evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  
38 C.F.R. § 3.303.  

The record shows the veteran was awarded the Purple Heart 
Medal for wounds sustained in combat action during World War 
II.  Accordingly, the provisions of 38 U.S.C.A. § 1154(b), 
are for application.  In the case of any veteran who engaged 
in combat with the enemy in active service. . . the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  
38 U.S.C.A. § 1154(b).  

The Court has held that for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Coburn v. Nicholson, 
19 Vet. App. 427, 431 (2006); Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  

With this in mind, the Board notes that it has thoroughly 
reviewed all the evidence in the claims folder.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss in 
detail all the evidence submitted by the veteran or on his 
behalf.  Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 
2000) (the Board must review the entire record, but does not 
have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and what 
this evidence shows, or fails to show, on the claim.  The 
veteran should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board provide reasons for rejecting 
evidence favorable to the veteran).  

A review of the pertinent evidence of record shows the 
veteran was accorded a dental and oral examination by VA in 
October 2007.  The veteran stated that he had lost his teeth 
during an explosion in World War II.  When asked to opine as 
to the etiology of the loss of teeth due to bone loss, the 
staff dentist indicated that he "can not tell injury was in 
1943."  The dentist noted that a medical opinion had not been 
requested.  

The veteran and his representative essentially maintain that 
in addition to the currently service-connected loss of teeth 
numbers 3 through 10, he has lost the remainder of his teeth 
because of the land mine explosion during World War II.  They 
refer to a July 2005 report of dental examination and 
panoramic X-ray by a private physician.  The veteran's 
medical and dental records pertaining to injuries sustained 
while during World War II were provided at the time of the 
examination.  It was noted the veteran was wearing upper and 
lower complete dentures.  The dentures were loose and ill-
fitting and the veteran stated they were fabricated over 10 
years earlier.  The physician noted that a review of the 
record showed that teeth numbers 6 through 11 were lost and 
head and mouth injuries were the result of a mine explosion.  
The record also referenced the remaining teeth were damaged 
or "aggravated" and a defective partial dental bridge that 
failed due to maxilla malunion injury.  The examiner stated 
that "it has been shown that teeth that have been traumatized 
can often become necrotic internally and result in tooth loss 
or in need of root canal therapy sometimes years after the 
injury."  He stated that "the loss of anterior teeth was a 
direct result of the explosion and the subsequent bone loss 
to the premaxillae area are the result of the injuries 
sustained in the explosion."  

Based on the aforementioned opinion, and well aware of the 
veteran's Purple Heart Medal for wounds sustained in combat 
action, the Board finds that service connection is more than 
reasonably warranted for the loss of the remainder of the 
veteran's teeth apart from the already service-connected loss 
of teeth number 3 through 10.  

Increased Rating for Loss of Teeth 3 through 10 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4, (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in several 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 
(2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Diagnostic Code 9913 provides a compensable disability rating 
based on whether the lost masticatory service can or cannot 
be restored by a suitable prosthesis.  If the lost 
masticatory service cannot be restored, Code 9913 provides a 
maximum 40 percent disability rating for the loss of all 
teeth, a 30 percent rating for the loss of all upper teeth or 
all lower teeth, a 20 percent rating for the loss of all 
upper and lower posterior or upper and lower anterior teeth, 
a 10 percent rating for the loss of all upper anterior or 
lower anterior teeth, and a 10 percent rating for all upper 
and lower teeth on one side missing.  As noted above, a 
noncompensable rating is assigned where the loss of 
masticatory service can be restored by suitable prosthesis.  
These ratings apply only to bone loss through trauma or 
disease, such as osteomyelitis, and not the loss of the 
alveolar process as result of periodontal disease, since such 
loss is not considered disabling.  38 C.F.R. § 4.150 (2007).  

The Board assures the veteran it has reviewed the entire 
evidence of record, but notes that the criteria of Code 9913 
are specific.  At the time of examination by VA in October 
2007, the examining dentist opined that the loss of 
masticatory service could be restored by prosthesis.  It was 
indicated the veteran could open and close his mouth without 
pain.  It was reported the veteran had frequent difficulty 
chewing and this was attributed to ill-fitting dentures.  
There was no history of swelling, although the veteran 
complained of pain particularly on the right side of the 
face.  The veteran reported no history of difficulty in 
opening his mouth or in talking or in having any drainage.  
There was no malunion or nonunion of the maxilla and there 
was no loss of bone in the mandible.  The Board has reviewed 
the statement from the private physician in July 2005 and the 
comments in his report as to upper and lower complete 
dentures being worn by the veteran and being loose and ill-
fitting.  The dentist referred to the veteran having 
difficulty during mastication.  However, the Board notes that 
a VA dental examination was accorded more recently, in 
October 2007, and at the time of the examination, the dentist 
indicated that the claims file and medical records were 
reviewed.  Again, the individual specifically stated that 
loss of masticatory service could be restored by prosthesis.  

The Board has considered whether this case should be referred 
to the director of VA's Compensation & Pension Service for 
extraschedular consideration under the provisions 
38 C.F.R. § 3.321(b)(1).  The record, however, reflects that 
the veteran has not required frequent, or indeed, any 
hospitalization for his dental difficulties and the 
manifestations of the disability are not in excess of that 
contemplated by the assigned rating.  Accordingly, the Board 
concludes that referral of this case of extraschedular 
consideration is not in order.  After considering all the 
evidence of record, the Board finds that a compensable rating 
is not warranted at this time.  38 C.F.R. § 4.71a, Diagnostic 
Code 9913.  

Earlier Effective Date

The assignment of effective dates of awards are given by the 
provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  
Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection, a 
claim reopened after final disallowance, or a claim for 
increase "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.  

If a claimant files an application for service connection 
with VA and the claim is disallowed, he has a right to appeal 
the disallowance to the Board.  See, for example, 
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302.  If the claimant does not initiate an appeal 
within one year, or the claimant fails to perfect the appeal 
by filing a timely substantive appeal, or if the claimant 
initiates a timely appeal and the appeal is later withdrawn 
and denied, the disallowance becomes final.  See 
38 C.F.R. §§ 20.204, 20.302, 20.1100, 20.1103.  Any award 
based on a subsequently filed application for benefits can be 
made effective no earlier than the date of the new 
application.  See 38 U.S.C.A. §§ 5108, 5110; 
38 C.F.R. §§ 3.156, 3.400.  

The Board points out that a claim must be filed in order for 
any type of benefit to accrue or to be paid.  
38 U.S.C.A. § 5101(a); Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  There is no provision in the law for 
awarding an earlier effective date based simply on the 
presence of a disability.  See Brennan v. West, 
12 Vet. App. 32, 35 (1998) (the mere presence of medical 
evidence of a condition does not establish an intent on the 
part of the veteran to seek service connection for the 
disability).  

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  
38 U.S.C.A. § 5101; 38 C.F.R. § 3.151.  A claim is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  

Any communication, or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
member of Congress, or some person acting as next friend of 
the claimant who is not sui juris may be considered an 
informal claim.  Such an informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year after the date it was sent to the claimant, it will 
be considered filed as to the date of the receipt of the 
informal claim.  38 C.F.R. §§ 3.1(p), 3.155(a) (2007) See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).  

The veteran and his representative essentially maintain that 
because he is a combat veteran, VA should liberally construe 
communications from the veteran over the years as including a 
claim for service connection for loss of sense of smell.  
However, the Board notes that communications from the veteran 
prior to 1999 make no reference to any indication of the 
presence of a loss of sense of smell.  The Board is 
sympathetic to the veteran's situation, but finds that an 
effective date earlier than August 24, 1999, is not warranted 
in this case under the various regulations governing 
effective dates for compensation benefits.  The Board does 
not find there are any communications from the veteran that 
could reasonably be construed as filing a claim for service 
connection for loss of sense of smell.  The Board cannot be 
expected to read an individual's mind.  Regardless, as noted 
above, the regulations are clear that the veteran must 
reference a disability in order for a claim for service 
connection to be considered and that was not done in this 
case.  


ORDER

Service connection for loss of the remainder of the veteran's 
teeth other than the service-connected loss of teeth number 
3-10 is granted.  To this extent, the appeal is allowed.  

A compensable disability rating for loss of teeth numbers 3 
through 10 is denied.

An effective date earlier than August 24, 1999, for the grant 
of service connection for loss of sense of smell is denied.  


REMAND

With regard to the claim for tinnitus, the Board notes that 
the veteran was accorded audiological evaluation in May 2004.  
Reference was made to hearing loss and it was indicated that 
the veteran was exposed to noise damage in the ears secondary 
to exposure to guns and artillery during service.  However, 
no diagnosis whatsoever was made of tinnitus.  There is no 
indication in the medical evidence of record of a current 
diagnosis of tinnitus.  The Court has stated that in the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  No physician has made reference to tinnitus, to 
include when it started, if present, and if present, whether 
it is persistent or recurrent.  Accordingly, the Board 
believes that further development with regard to this matter 
is in order.  

With regard to the claim for a compensable disability rating 
for residuals of a gunshot wound to the mouth region, the 
veteran has not been accorded an examination for 
consideration of the scarring of the mouth or a status of the 
facial muscles since 1999.  More current medical information 
is desirable.  

Accordingly, the case is REMANDED for the following:  

1.  The veteran should be accorded an 
examination by a physician knowledgeable 
in ear disorders for the purpose of 
determining the etiology of any tinnitus 
to be tinnitus.  If tinnitus is present, 
it should be determined when it started.  
It should also be indicated whether it is 
persistent or recurrent in nature.  The 
examiner should opine as to whether it is 
at least as likely as not that any 
current tinnitus is attributable to the 
veteran's active service in World War II.  
The complete rationale for any opinion 
expressed should be provided.

2.  The veteran should be accorded an 
examination by a physician knowledgeable 
in disorders of the mouth to determine 
the current severity of the veteran's 
residuals from a gunshot wound to the 
mouth, to include scarring and muscle 
damage.  The claims file and a copy of 
this REMAND must be made available to the 
examiner for review in conjunction with 
the examination.  All necessary special 
studies or tests, to include measurement 
of any scars in the area of the mouth, 
are to be accomplished.  The examiner 
should, if possible, provide measurements 
of the length and width of any scars as 
well as the areas of the scars in terms 
of square inches.  Indication should also 
be made as to whether the scars are 
superficial, unstable, painful on 
objective demonstration, and/or cause 
limitation of motion.  The examiner 
should opine as to the impact of the 
residuals on the veteran's impairment or 
his ability to function in his daily 
life.  

3.  VA must then review and readjudicate 
the issues on appeal.  If the benefits 
sought are not granted to the veteran's 
satisfaction, VA must provide the veteran 
and his representative a supplemental 
statement of the case, to include 
consideration of all notice and 
assistance requirements set forth at 
38 U.S.C.A. § 5103(a), and provide an 
appropriate period of time for response.  
Then, the case should be returned to the 
Board for appellate review, if otherwise 
in order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


